Citation Nr: 0617477	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, to include emphysema, claimed as due to exposure to 
asbestos and fuel fumes.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee sprain with arthritis.  


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1973.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 RO rating decision, which 
denied the veteran's claim of entitlement to service 
connection for emphysema, claimed as a result of exposure to 
asbestos, and which granted service connection and a 10 
percent rating for residuals of a left knee sprain with 
arthritis, effective in July 2002.  The veteran appeals the 
pulmonary disorder claim and also appeals the rating assigned 
for the left knee disability.  

In February 2006, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

The Board also notes that the veteran has raised the issue of 
a total disability compensation rating based on individual 
unemployability due to service-connected disability.  As this 
issue has not been adjudicated by the RO or certified on 
appeal, it is referred to the RO for further appropriate 
consideration.
 
The issue of a higher rating for the service-connected left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that a pulmonary disorder was 
first clinically manifest many years after the veteran's 
discharge from active service in August 1973; his pulmonary 
disorder, diagnosed as chronic obstructive pulmonary disease 
and confirmed as emphysema by X-ray, is not shown to be due 
to disease or injury, including exposures to asbestos and 
fuel fumes, in active service.


CONCLUSION OF LAW

A pulmonary disorder, to include emphysema, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the RO decision in August 2003, and as explained 
herein below, such VCAA notice complied with the requirements 
of the VCAA as interpreted by the Court in Pelegrini II.  
Accordingly, the Board will proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in January 2003, the 
RO advised the veteran of what was required to prevail on his 
claim for service connection, what specifically VA had done 
and would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also notified the veteran that it would 
attempt to obtain all evidence that he identified as 
available.  

The Board notes that the January 2003 letter did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to his claim in his 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following initial 
adjudication of the veteran's claim in August 2003 (of which 
he was provided a copy), the RO issued the veteran a 
statement of the case in April 2004, supplemental statements 
of the case (SSOC) in August 2005 and January 2006, and a 
letter in March 2006 regarding certification of his appeal to 
the Board, all which provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  Further, the veteran appeared 
and testified at a hearing before the undersigned in February 
2006, at which time he presented additional evidence in his 
possession, which related to the other issue on appeal.  The 
Board finds that the veteran had actual knowledge of the need 
to submit evidence pertinent to his claim and that there is 
no indication that he has additional evidence in his 
possession, not previously submitted, that is of the type 
that should be considered in assessing his claim.  Moreover, 
the Board takes note that the veteran is represented by a 
private attorney, who while not personally appearing with the 
veteran at his Board hearing in February 2006, is deemed 
competent to offer proper guidance and counsel in regard to 
what evidence is needed to substantiate his claim and what 
his responsibility is in producing information and evidence 
in his possession that is relevant to his claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge in February 2006.  The RO has 
obtained copies of the veteran's service medical and 
personnel records.  The RO has also obtained the veteran's VA 
medical treatment records.  The veteran has not identified 
any private treatment records for the RO to obtain on his 
behalf, relevant to his pulmonary disorder, and he has not 
identified any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A. § 5103A(d).  He underwent a VA pulmonary 
examination in June 2003, specifically to ascertain the 
nature and etiology of his claimed lung condition.  
Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding to adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may nevertheless be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. 
§ 3.102.

The veteran contends that he has a pulmonary disorder that is 
related to his period of service.  Specifically, he alleges 
that his symptoms to include shortness of breath are 
attributable to his exposures to asbestos and fuel fumes 
while working in the bilges aboard his ship, the USS 
Saratoga.  He asserts that he was made to enter and hose out 
fuel tanks on the ship without proper masks or apparatus to 
protect his lungs, and that he worked on pumps, pipes, and 
valves that were wrapped in asbestos.  He claims that the 
exposures to chemicals and asbestos for long periods of time 
have resulted in his present breathing problems.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a pulmonary disorder, to 
include emphysema.  Pertinent medical evidence shows that 
during service the veteran was seen for complaints of chest 
and sinus congestion with a slight productive cough in 
November 1972.  The impression was upper respiratory 
infection.  In January 1973, he complained of feeling dizzy 
and feverish and of having a cold.  Later that month, he was 
seen for sea sickness.  In May 1973, he complained of cold 
symptoms, and the impression was upper respiratory infection.  
He was feeling much better by the next day.  At the time of 
his physical examination for separation purposes in August 
1973, his lungs and chest were normal and chest X-rays were 
essentially negative.  

Following his discharge from service, there is no medical 
evidence of complaints, clinical findings, or diagnosis of a 
pulmonary disorder for many years.  In June 2003, in 
connection with his claim, the veteran underwent a VA 
examination to ascertain the nature and etiology of any 
pulmonary disorder.  He was diagnosed with chronic 
obstructive pulmonary disease.  This disability was initially 
manifest many years after his discharge from service in 
August 1973.  

Moreover, there is no competent evidence showing that the 
veteran's pulmonary disorder is related to active service, to 
include exposures to asbestos and fuel fumes.  A VA medical 
opinion, obtained at the time of the June 2003 VA 
examination, found that the veteran's chronic obstructive 
pulmonary disease was most likely related to his tobacco 
usage.  In so opining, the examiner had reviewed the claims 
file and duly noted the veteran's allegations with regard to 
exposures to asbestos and chemicals in connection with his 
military duties.  The examiner noted that the veteran had not 
had any X-rays showing evidence of residuals of asbestos 
exposure or any interstitial lung disease from possible 
exposures to other chemicals.  The examiner ordered X-rays, 
stating that without evidence of residuals of asbestos 
exposure it was most probable that the veteran's dyspnea on 
exertion was secondary to his cigarette smoking.  Pulmonary 
function testing showed a moderate obstructive disease and 
chest X-rays showed emphysema.  There is not another medical 
opinion of record to contradict the finding that the 
veteran's current pulmonary disorder is most likely related 
to his tobacco use, rather than exposures to asbestos and 
chemicals in service.

The veteran's own assertion that his pulmonary disorder is 
attributable to his period of service lacks probative value, 
because he is a lay person and not competent to offer an 
opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 495 (1992).

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's pulmonary disorder, diagnosed 
as chronic obstructive pulmonary disease and confirmed as 
emphysema by X-rays, became manifest years after his service 
and has not been medically linked to service.  As the 
preponderance of the evidence is against the claim of service 
connection, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a pulmonary disorder, to include 
emphysema, claimed as due to exposure to asbestos and fuel 
fumes, is denied.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims 
file, to obtain a contemporary medical opinion as to the 
severity of the left knee disability at issue, and to ensure 
due process is accorded to the veteran.

First, a review of the claims file shows that that veteran 
underwent a VA examination in June 2003.  However, since that 
examination, the veteran was issued a left knee brace by VA.  
Further, he fell in October 2004, reportedly due to 
dislocation of his left knee.  An MRI scan was taken in 
October 2004, and the results of that scan were abnormal.  
Additionally, following the October 2004 fall, two private 
physicians of the veteran have furnished statements relevant 
to the veteran's inability to perform the duties of his job 
due to his left knee disability.  It appears that the veteran 
has not worked since his October 2004 fall.  At a hearing in 
February 2006, the veteran testified that he used a cane and 
a brace on account of his left knee disability and that his 
primary difficulties with his left knee are pain and 
dislocation.  It is noted that the VA General Counsel has 
held that a knee disability might receive separate ratings 
under diagnostic codes evaluating instability (Codes 5257, 
5262, and 5263) and those evaluating range of motion (Codes 
5003, 5256, 5260, and 5261).  See VAOPGCPREC 23-97.  The 
veteran's claim involves both instability and loss of motion 
in his left knee.  Moreover, it appears that the condition of 
his left knee may have worsened since it was last evaluated 
in June 2003.  

In view of the foregoing, the RO should arrange for him to 
undergo a VA examination to determine the current severity of 
his left knee disability.  A new VA examination should 
include note of factors relevant to whether there is joint 
instability as well as functional loss, consistent with 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 
consideration must be given to 38 C.F.R. §§ 4.40, 4.45, which 
require analysis of functional loss due to pain in 
disabilities of the musculoskeletal system and inquiry into 
weakened movement, excess fatigability, etc., in addition to 
any limitation of motion).
 
Second, prior to the examination, the RO should obtain any 
additional pertinent treatment records indicated by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In that regard, a 
review of the claims file shows that the veteran has received 
treatment for left knee complaints at the VA as well as from 
private physicians.  In March 2006, he submitted medical 
releases authorizing VA to obtain on his behalf records of 
treatment relevant to his knee from two physicians.  The RO 
should seek to obtain these and any updated VA treatment 
records.  

Third, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Such analysis can be 
applied analogously to the higher rating claim on appeal.  It 
is noted that the veteran in this case was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection for a left knee 
disability, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  It is further 
noted, however, that in an August 2003 rating decision the RO 
has granted service connection for a left knee disability, 
and that since the RO decision it has not issued any further 
notice relevant to VA's duties pursuant to the VCAA.  In 
remanding this case, the RO should issue proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), relevant to a 
claim for a higher rating, and ensure that such notice 
includes an explanation as to the information and evidence 
needed to establish an effective date for the left knee claim 
on appeal, in accordance with Dingess. 

Fourth, the Board notes that the veteran submitted additional 
information in the form of a private physician's statement in 
support of his claim.  The Board received this information at 
the time of the personal hearing in February 2006, and 
hearing testimony indicates that the veteran did not wish to 
waive initial RO consideration of the evidence (see 38 C.F.R. 
§ 19.37).  Thus, it should be reviewed upon remand of the 
case.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send to the veteran 
proper VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
relevant to the claim for a higher rating 
for a left knee disability.  This notice 
should include advising the veteran as to 
what information and evidence that is 
necessary to substantiate his claim for a 
higher rating for a left knee disability; 
what specific evidence and information, 
if any, he is responsible for providing 
to VA; what evidence VA will obtain on 
his behalf; and to submit any relevant 
evidence in his possession.  Such notice 
should also be in accord with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), to 
include an explanation as to the 
information and evidence needed to 
establish an effective date for the left 
knee claim on appeal.  

2.  The RO should take all appropriate 
steps to obtain copies of updated records 
relevant to evaluation and treatment of 
the veteran's left knee disability for 
association with the claims file, to 
include treatment records from the 
Portland VA Medical Center and the two 
private physicians identified in a medical 
release form signed by the veteran and 
received by the RO in March 2006.   

3.  The RO should then arrange for the 
veteran to undergo a VA orthopedic 
examination in order to determine the 
current nature and severity of his 
service-connected left knee disability.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated testing, to include range-of-
motion studies of the left knee should be 
accomplished.  The examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the left 
knee, and identify whether there is 
likely to be any additional motion loss 
of the left knee due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degrees of additional range of 
motion loss due to pain on use or during 
flare-ups.  If the examiner is unable to 
make such a determination, it should be 
so indicated on the record.  The examiner 
is also requested to identify the 
presence and degree, or absence, of any 
subluxation or instability of the left 
knee.  The examiner should also provide 
an opinion as to the impact, if any, of 
the veteran's left knee disability on his 
ability to participate in everyday 
activities and/or occupational tasks, 
specifying the nature of any resulting 
limitations.  In that regard, the 
examiner's attention is called to private 
physicians' statements made in 2005 and 
2006 in regard to the veteran's 
employability in light of his left knee 
disability.  A complete rationale should 
be provided for any conclusions reached.

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to an initial rating in 
excess of 10 percent for residuals of a 
left knee sprain with arthritis, based on 
a review of the entire evidentiary record 
to include that evidence received 
subsequent to the January 2006 
supplemental statement of the case.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


